Citation Nr: 0409882	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  00-02 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for gastric ulcer.

2.  Entitlement to a disability rating greater than 30 percent for 
hypertensive cardiovascular disease with angina pectoris. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active service from September 1942 to October 
1948.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from June 1999 and October 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Board notes that the RO denied the veteran's claim for a total 
disability rating based on individual unemployability (TDIU) in a 
March 2000 rating decision.  Later in March 2000, the RO received 
the veteran's notice of disagreement with that decision.  The RO 
issued a statement of the case in December 2000.  It did not 
receive a substantive appeal from the veteran or his 
representative in a timely manner.  See 38 U.S.C.A. § 7105(d)(3) 
(West 2002); 38 U.S.C.A. § 20.302(b) (2003).  Therefore, the 
appeal as to the issue of entitlement to TDIU is not perfected and 
thus is not currently before the Board.  

The appeal with respect to the claim for an increased disability 
rating for service-connected cardiac disability is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  VA 
will contact you if further action is required on your part.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of the 
veteran's appeal. 

2.  There is no competent evidence of a current diagnosis of 
gastric ulcer or other chronic gastric disorder that is related to 
the veteran's period of active service, to his service-connected 
hypertensive cardiovascular disease with angina pectoris, or to 
any medication taken for that disability.  


CONCLUSION OF LAW

Service connection for gastric ulcer is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 2000 
(VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement the 
statutory changes).  The law eliminated the requirement for a 
well-grounded claim, enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's duty to 
notify the claimant and his representative, if any, concerning 
certain aspects of claim development.    

Review of the claims folder reveals compliance with the VCAA.  
That is, in February 2001, September 2002, and July 2003, the RO 
issued the veteran and his representative VCAA letters that, in 
combination, describe what evidence was already of record, what 
evidence was yet needed to substantiate his claim, what evidence 
VA was required to obtain on his behalf, and what evidence or 
information the veteran was required to provide.  The Board finds 
that these letters from the RO provide all notice required by the 
VCAA.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board observes that a recent decision by the U.S. Court of 
Appeals for Veterans Claims (Court) states that VCAA notice must 
be provided before the initial unfavorable determination by the 
RO.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In this 
case, the veteran's claim for service connection was received in 
November 1998, years before the enactment of the VCAA, such that 
providing notice of VCAA requirements prior to the initial 
determination was impossible.  VA believes that the Pelegrini 
decision is incorrect as it applies to cases where the initial 
rating decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error.  Specifically, as the Board has already determined that the 
veteran has received all required VCAA notice, as well as all 
required assistance, as discussed below, any failure to follow 
Pelegrini in this case results in no prejudice to the veteran and 
therefore constitutes harmless error.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (holding that the Court must take due account of 
the rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a Board 
determination, the error is not prejudicial); 38 C.F.R. § 20.1102 
(2003) (an error or defect in a Board decision that does not 
affect the merits of the issue or substantive rights of the 
appellant will be considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  
In this case, although the VCAA notice letters that were provided 
to the veteran do not contain the "fourth element," the Board 
finds that the veteran was otherwise fully notified, by way of the 
RO's VCAA letters, of the need to give to VA any evidence 
pertaining to his claim.  Therefore, all due process concerns have 
been satisfied, such that any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless.  The Board again emphasizes that as of September 2002, 
the veteran reports having no additional evidence to submit.  

With respect to the duty to assist, the RO has obtained VA 
treatment records and private treatment records as authorized by 
the veteran.  The Board notes that VA outpatient treatment records 
dated in December 1998 and October 2000 suggest that the veteran 
has a private primary care physician.  However, the RO has asked 
the veteran on numerous occasions, particularly in the VCAA 
letter, discussed above, to alert the RO to additional private 
treatment and to either submit that evidence or authorize the RO 
to obtain it.  The veteran has provided some private medical 
evidence, but nothing from a current private primary care 
provider.  As already mentioned, the RO has secured records from 
all providers for whom the veteran completed an authorization.  
See 38 U.S.C.A. § 5103A(b) (VA is required to make reasonable 
efforts to obtain private records that the claimant adequately 
identifies and authorizes VA to obtain).  Finally, the Board notes 
that in correspondence from September 2002, the veteran indicated 
that there was no additional evidence.  

The Board acknowledges that the RO has not secured a medical 
opinion on the question of whether the veteran has gastric ulcer 
due to medications taken for his service-connected disability, the 
issue which is considered here on appeal.  The duty to assist 
includes providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d).  However, as discussed in detail below, the 
Board finds inadequate evidence of record to trigger any 
obligation to opinion such an opinion.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (there must be some evidence of a 
causal connection between the alleged disability and the veteran's 
military service to trigger VA's obligation to secure a medical 
opinion pursuant to 38 U.S.C.A. 
§ 5103A(d)).  Accordingly, the Board finds that the RO has made 
all reasonable efforts to assist the veteran as provided by the 
VCAA.  

Analysis

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  Direct 
service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Disorders diagnosed after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection may 
also be established when there is aggravation of a veteran's non-
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).     

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Initially, the Board observes that service medical records are 
negative for any complaints or diagnoses related to ulcers or 
associated gastric disorders.  In addition, there is no evidence 
demonstrating any ulcer or other gastric problem for many years 
after service.  Therefore, there is no basis to award service 
connection based on chronicity in service or continuous symptoms 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Similarly, there is no basis to presume the in-service incurrence 
of any ulcer as chronic disease.  See 38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. § 3.307(a)(3); see 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including peptic ulcers).  
 
In this case, the veteran specifically alleges that he suffers 
from gastric ulcers and general stomach problems due to his 
service-connected disability, specifically, to medications taken 
to control his service-connected hypertensive cardiovascular 
disease with angina pectoris.  Review of treatment records shows 
that the veteran indeed takes several medications for hypertension 
and heart disease, listed as atenolol, nifedipine, 
hydrochlorothiazide, and nitroglycerine.  

Upon review of the record, however, the Board finds that there is 
no competent evidence to support the veteran's claim.  First, the 
medical evidence of record shows no current diagnosis of ulcer or 
other chronic gastric disorder.  Service connection requires 
evidence of current disability.  Boyer, 210 F.3d at 1353; Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Recent VA treatment 
records dated through July 2002 and private medical records 
include a history as related by the veteran of ulcer and other 
gastric problems.  However, these records reflect no current 
complaints of abdominal pain or other symptoms, no diagnosis of 
ulcer or other disorder, and no prescription for medication to 
treat ulcer or other gastric problem.    

The Board acknowledges that an August 1980 entry in VA outpatient 
treatment records showed that the veteran experienced upset 
stomach and diarrhea while taking medication, so he went back to 
taking a different medication.  Neither medication name is 
legible.  In any event, there is no indication from subsequent VA 
or private records that this single incident of gastrointestinal 
upset resulted in any chronic disorder lasting for more than 20 
years.  As discussed above, the medical evidence of record shows 
no findings of current chronic disorder.      

In fact, there is no evidence of ulcer or other disability since 
the mid 1980s.  An upper gastrointestinal (UGI) series done in 
June 1984 was interpreted as reflecting a high probability of a 
small gastric ulcer on the lateral aspect of the upper body of the 
stomach.  Subsequent testing in July 1984 indicated that the 
lesion was almost healed.  Notes from B. Schorr, M.D., indicated 
that the veteran underwent upper gastrointestinal panendoscopy in 
November 1986.  The veteran related a history of gastric ulcer on 
UGI  series several years before with recent redevelopment of 
symptoms.  The impression from the study was gastritis, not 
marked.  To the extent it may be argued that this evidence 
demonstrates the requisite disability, the Board emphasizes that 
there was no evidence or opinion in these records suggesting any 
relationship between the occurrence of the ulcer or gastritis and 
any medication taken for the service-connected disability.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  In fact, according to Dr. Schorr's notes, the veteran did 
not even describe a history of hypertensive cardiovascular disease 
or disclose any medications taken for the disability.      

Finally, the Board notes that an April 1987 statement from P. 
Brown, Jr., M.D., indicated that the veteran presented to the Mayo 
Clinic for treatment of abdominal pain.  History and examination 
at that time were notable for hypertension requiring medication.  
Although tests showed that the stomach produced a great deal of 
acid, evaluation was negative for active disease anywhere in the 
upper gut or upper abdomen.  Specifically, there was no evidence 
of hiatal hernia or abnormality of the duodenal bulb, duodenum, or 
pylorus on endoscopic examination. Computed tomography (CT) scan 
of the abdomen was negative.  Small stomach polyps shown on X-ray 
were considered insignificant and not factors in pain production.  
There was no evidence or opinion linking the veteran's symptoms to 
his hypertension or to the associated medications.       

In summary, the Board finds no competent evidence of a current 
disability that is linked etiologically to the veteran's period of 
service, to his service-connected disability, or to the 
medications taken for that disability.  Although the veteran 
asserts that he does have current ulcer or chronic gastritis as a 
result of taking medications for his service-connected disability, 
his personal, lay opinion as to the diagnosis or the cause of the 
diagnosed disorder is not competent evidence.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Accordingly, the Board 
finds that the preponderance of the evidence is against service 
connection for gastric ulcer.  38 U.S.C.A. § 5107(b).   


ORDER

Service connection for gastric ulcer is denied.


REMAND

The veteran seeks a disability rating greater than 30 percent for 
hypertensive vascular disease with angina pectoris.  The 
disability is currently evaluated under Diagnostic Code (Code) 
7007, hypertensive heart disease.  38 C.F.R. § 4.104.  Review of 
the rating criteria reveals that evaluation of the disability at 
the 60 or 
100 percent levels may be based on the existence of chronic or 
acute congestive heart failure; the amount of workload, measures 
in metabolic equivalents (METs), which results in relevant 
symptomatology; or extent of left ventricular dysfunction as 
determined by ejection fraction.  METs are determined by exercise 
testing.  Note 2 to 38 C.F.R. § 4.104 specifies that when the 
level of METs at which symptoms develop is required for 
evaluation, and a laboratory determination of METs by exercise 
testing cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing or 
shoveling snow) that results symptoms may be used.  

In this case, review of the claims folder reveals VA cardiology 
examinations in July 1999 and September 2002.  The July 1999 
examination included an echocardiogram that showed an ejection 
fraction of 55 percent.  The echocardiogram performed in 
conjunction with the September 2002 did not list an ejection 
fraction.  It was noted that the examiner was unable to measure 
the ejection fraction, but that it was probably in the low normal 
range.  It was also noted that it was a technically difficult 
study with limited diagnostic accuracy.  Neither VA examination 
included exercise testing.  If an examination report does not 
contain sufficient detail, it must be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2.  The Board is prohibited from 
relying on its own unsubstantiated medical judgment in the 
resolution of claims.  See Crowe v. Brown, 7 Vet. App. 238 (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board observes 
that there is no VA outpatient or private medical evidence that 
provides the information necessary to rate properly the service-
connected disability.  Therefore, a remand is required for an 
examination that addresses the relevant rating criteria.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran to be scheduled for a VA 
cardiology examination to determine the current severity of the 
service-connected hypertensive cardiovascular disease with angina 
pectoris.  The claims folder must be made available to the 
examiner for review for the examination and the examination report 
must state whether such review was accomplished.  

The examination report should include all relevant history and 
findings on examination.  The examination must include an 
assessment of the workload, expressed in metabolic equivalents 
(METs), which results in dyspnea, fatigue, angina, dizziness, or 
syncope.  If exercise testing cannot be done for medical reasons, 
the examiner should estimate the level of activity (expressed in 
METs and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope.  

In addition, the examination must include an assessment of left 
ventricular dysfunction with a specified ejection fraction.  If an 
ejection fraction cannot be measured, the examiner should provide 
an explanation.  If possible, the examiner may provide an 
estimated ejection fraction with an explanation as to how the 
estimate was determined.  

2.  The veteran is hereby advised that failure to report for a 
scheduled VA examination without good cause shown may have adverse 
consequences for his claim.

3.  After completing any additional necessary development, the RO 
should readjudicate the issue on appeal.  If the disposition 
remains unfavorable, the RO should furnish the veteran and his 
representative a supplemental statement of the case and afford the 
applicable opportunity to respond. 

Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  The veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



